             Case 2:19-cv-00523-RSM Document 101 Filed 11/16/20 Page 1 of 6




 1                                                               The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware corporation,
                                                           No. 2:19-cv-00523-RSM
11                              Plaintiff,
                                                           STIPULATED MOTION AND
12                                                         ORDER REGARDING ANSWER
              v.
                                                           DEADLINES AND CASE
13                                                         SCHEDULE
      ROY ORON, an individual; MAAYAN
14    MARZAN (aka MAAYAN ALMOG), an
      individual; CLICKOMY, LTD., an Israeli               NOTE ON MOTION CALENDAR:
      company; RASHEED ALI, an individual;                 NOVEMBER 13, 2020 (LCR 7(d)(1))
15
      PETER BRADFORD, an individual; CASH
16    NETWORK, LLC, a Nevada limited liability
      company; JEFFREY GILES, an individual;
17    DALE BROWN, an individual; FIRST
      IMPRESSION INTERACTIVE, INC., an Illinois
18    corporation; and JOHN DOES 1–10,

19                              Defendants.

20

21                                       I.    INTRODUCTION

22            Pursuant to LCR 7(d)(1) and LCR 10(g), Plaintiff Amazon.com, Inc. (“Amazon”) and

23    Defendants Cash Network, LLC, Rasheed Ali, and Peter Bradford (collectively “Cash Network

24    Defendants”), move the Court to extend the deadlines set in the Court’s Order Setting Trial

25    Date and Related Dates (“Scheduling Order”) (Dkt. #64). Shortly after the Scheduling Order

26    was entered, on March 6, 2020 the Cash Network Defendants filed a Motion to Dismiss
     STIPULATION AND [PROPOSED] ORDER REGARDING
27 ANSWER DEADLINES & CASE SCHEDULE - 1                                     Davis Wright Tremaine LLP
                                                                                     L A W O F FI CE S
     (2:19-cv-00523-RSM)                                                       920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104
                                                                          206.622.3150 main ꞏ 206.757.7700 fax
               Case 2:19-cv-00523-RSM Document 101 Filed 11/16/20 Page 2 of 6




 1    Amazon’s First Amended Complaint for Lack of Personal Jurisdiction and Failure to State a
 2    Claim (“Motion to Dismiss”) (Dkt. #70). This Court recently denied the Motion to Dismiss on
 3    October 20, 2020 (Dkt. #98). While the Motion to Dismiss was pending, the parties paused
 4    discovery proceedings pending the outcome of the dispositive issue of jurisdiction. The parties
 5    now request an extension to the Scheduling Order to begin discovery and prepare the case for
 6    trial. The parties previously sought an extension of the Court’s first scheduling order (“First
 7    Scheduling Order”), (Dkt. #40), which the Court granted (Dkt. #64) after Amazon amended its
 8    Complaint adding seven new defendants to the case.
 9                                                II.      BACKGROUND
10              Amazon filed its Complaint on April 10, 2019 against defendants who have since been
11    dismissed from this lawsuit (Dkt. #1).
12              On October 8, 2019, based on the discovery Amazon conducted to date, Amazon moved
13    for leave to file its First Amended Complaint (“FAC”) (Dkt. #45). The Court granted
14    Amazon’s motion on October 25, 2019 (Dkt. #51), and Amazon promptly filed the FAC on
15    October 31, 2019 (Dkt. #52). Among other things, the FAC added seven new defendants,
16    including the Cash Network Defendants.1 As a result, on February 5, 2020, the parties moved
17    for the first time to extend the deadlines set in the Court’s First Scheduling Order (Dkt. #40).
18    On February 7, 2020, the Court issued the controlling Scheduling Order (Dkt. #64).
19              On March 6, 2020, the Cash Network Defendants filed the Motion to Dismiss. While
20    waiting for a decision on the dispositive issue of jurisdiction raised in the Motion to Dismiss,
21    the parties conserved resources by postponing merits discovery.2 On October 20, 2020, this
22    Court denied the Motion to Dismiss (Dkt. #98). Subsequently, on October 29, 2020 Amazon
23    served the Cash Network Defendants with discovery. The parties are now moving forward
24    1
         The Cash Network Defendants are the only remaining defendants in the case are. The other defendants have
       either had a default judgment entered against them or have been voluntarily dismissed.
25     2
         During this time, Amazon moved for default judgments against defendants that had not yet appeared in the
       lawsuit, entered into a settlement agreement and voluntarily dismissed its claims against another defendant, and
26     continued to pursue discovery issued to third-parties.
     STIPULATION AND ORDER REGARDING
27   ANSWER DEADLINES & CASE SCHEDULE - 2                                                   Davis Wright Tremaine LLP
                                                                                                    L A W O F FI CE S
     (2:19-cv-00523-RSM)                                                                      920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104
                                                                                            206.622.3150 main ꞏ 206.757.7700 fax
              Case 2:19-cv-00523-RSM Document 101 Filed 11/16/20 Page 3 of 6




 1    with discovery, with less than one month remaining until the current discovery deadline
 2    expires. The parties, therefore, wish to adjust the case schedule in order to proceed with the
 3    litigation.
 4                                   III.    STIPULATED REQUEST
 5            Good cause exists to extend the Scheduling Order. This is the second time the parties
 6    have requested an extension of the Scheduling Order. After the Court entered the First
 7    Scheduling Order (Dkt. #40), seven new defendants were added to the litigation, necessitating
 8    the need for additional time for the parties to pursue their claims.
 9            After the Court entered the current Scheduling Order (Dkt. #64), the parties paused
10    merits discovery pending a decision on the Cash Network Defendants’ Motion to Dismiss.
11    Now that the Motion to Dismiss has been denied and the parties are moving forward with
12    discovery, the Scheduling Order does not provide sufficient time for the parties to pursue their
13    claims and defenses by the current case deadlines.
14            Accordingly, Amazon and the Cash Network Defendants jointly request that the Court
15    amend the Scheduling Order as shown below:
16
                                                     Current Date             New Date
17          JURY TRIAL DATE                          April 5, 2021            January 31, 2022
18          Disclosure of expert testimony under October 9, 2020              September 3, 2021
            FRCP 26(a)(2)
19
            Deadline for filing motions related      November 9, 2020         July 2, 2021
20          to fact discovery
            Fact discovery completed by              December 9, 2020         August 6, 2021
21

22          All dispositive motions must be filed January 11, 2021            October 8, 2021
            by and noted on the motion calendar
23          no later than the fourth Friday
24          thereafter
            Mediation per LCR 39.1(c)(3), if         February 26, 2021        November 5, 2021
25          requested by the parties, held no
            later than
26
     STIPULATION AND ORDER REGARDING
27 ANSWER DEADLINES & CASE SCHEDULE - 3                                        Davis Wright Tremaine LLP
                                                                                        L A W O F FI CE S
     (2:19-cv-00523-RSM)                                                          920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main ꞏ 206.757.7700 fax
             Case 2:19-cv-00523-RSM Document 101 Filed 11/16/20 Page 4 of 6




 1                                                  Current Date          New Date
            All motions in limine must be filed     March 8, 2021         December 3, 2021
 2          by and noted on the motion calendar
            no later than the third Friday
 3
            thereafter
 4          Agreed pretrial order due               March 24, 2021        January 7, 2022
 5
            Trial briefs, proposed voir dire        March 31, 2021        January 14, 2022
 6          questions, jury instructions, neutral
            statement of the case, and trial
 7          exhibits due
 8
              DATED this 13th day of November, 2020.
 9

10
      DAVIS WRIGHT TREMAINE LLP                           PARR BROWN GEE & LOVELESS
11
      By s/ Tim Cunningham                                By s/ Chad S Pehrson
12       Bonnie E. MacNaughton, WSBA #36110                  Chad S Pehrson
         Tim Cunningham, WSBA #50244                         Michael Trent Hoppe
13       920 Fifth Avenue, Suite 3300                        101 South 200 East, Suite 700
         Seattle, WA 98104                                   Salt Lake City, UT 84111
14       Tel: (206) 622-3150                                 Tel: (801) 532-7840
         Fax: (206) 757-7700                                 Email: cpehrson@parrbrown.com
15       Email: bonniemacnaughton@dwt.com                            mhoppe@parrbrown.com
                 timcunningham@dwt.com
16               melinagarcia@dwt.com                     Mark P Walters
                                                          Kevin Edward Regan
17    Attorneys for Plaintiff Amazon.com, Inc.            LOWE GRAHAM JONES PLLC
                                                          701 5th Avenue, Suite 4800
18                                                        Seattle, WA 98104-7009
                                                          Tel: (206) 381-3300
19                                                        Fax: (206) 381-3301
                                                          Email: regan@lowegrahamjones.com
20                                                                walters@LoweGrahamJones.com

21                                                        Attorneys for Defendants Cash Network,
                                                          LLC, Rasheed Ali, and Peter Bradford
22

23

24

25

26
     STIPULATION AND ORDER REGARDING
27 ANSWER DEADLINES & CASE SCHEDULE - 4                                    Davis Wright Tremaine LLP
                                                                                    L A W O F FI CE S
     (2:19-cv-00523-RSM)                                                      920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104
                                                                         206.622.3150 main ꞏ 206.757.7700 fax
             Case 2:19-cv-00523-RSM Document 101 Filed 11/16/20 Page 5 of 6




 1                                            ORDER
 2            IT IS SO ORDERED.
 3            DATED this 16th day of November, 2020.
 4

 5

 6                                             A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER REGARDING
27 ANSWER DEADLINES & CASE SCHEDULE - 5                           Davis Wright Tremaine LLP
                                                                           L A W O F FI CE S
     (2:19-cv-00523-RSM)                                             920 Fifth Avenue, Suite 3300
                                                                         Seattle, WA 98104
                                                                206.622.3150 main ꞏ 206.757.7700 fax
             Case 2:19-cv-00523-RSM Document 101 Filed 11/16/20 Page 6 of 6




                                      CERTIFICATE OF SERVICE
 1

 2            I certify that on November 13, 2020, a copy of this pleading was filed electronically

 3    with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all
 4    counsel of record via the court’s electronic filing system.
 5

 6
                                                    s/ Tim Cunningham
 7                                                  Tim Cunningham
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER REGARDING
27 ANSWER DEADLINES & CASE SCHEDULE - 6                                       Davis Wright Tremaine LLP
                                                                                       L A W O F FI CE S
     (2:19-cv-00523-RSM)                                                         920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
                                                                            206.622.3150 main ꞏ 206.757.7700 fax
